                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

ANGELIQUE TILGHMAN                                                             PLAINTIFF

v.                          CASE NO. 3:17-CV-00335 BSM

ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY, et al.                                                  DEFENDANTS

                                         ORDER

       Tilghman’s motion to compel what could be more than 100,000 documents from

Allstate [Doc. No. 18] is denied because the request is overly broad and out of proportion

to the needs of this case. See Vallejo v. Amgen, Inc., 903 F.3d 733, 742 (8th Cir. 2018) (the

proportionality of discovery must be considered when resolving disputes).

       This battle to the death began when Allstate, Tilghman’s uninsured motorist carrier,

offered to pay her $40,000 and not the $50,000 policy limit, after Tilghman was in a car

accident that produced $406.81 in property damage. The parties are now engaging in what

appears to be tens of thousands of dollars worth of litigation and discovery, including this

discovery dispute in which over 120 pages, exclusive of exhibits, were filed. While the

parties are free to spend as much time and money fighting as they please, they are

admonished to carefully consider the discovery issues they can resolve by themselves and the

ones they should raise in motions.

       IT IS SO ORDERED this 9th day of April 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
